Citation Nr: 0833042	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in which the RO denied, in pertinent part, 
service connection for bilateral hearing loss.  The veteran 
appealed the rating decision to the Board.

In an October 2005 decision, the Board denied that veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2007, the Court partially vacated and 
remanded the Board's October 2005 decision in light of a 
Joint Motion to Remand (Joint Motion) submitted by the 
parties.  In March 2008, the Board remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's prior Remand, it was noted that the Joint 
Motion stated that the Board erred in issuing its October 
2005 decision on the basis that (1) the Board did not provide 
an adequate statement of reasons and bases to explain why it 
relied upon the March 2004 VA examination opinion when the 
examiner did not support her opinion with an adequate 
rationale and (2) that VA failed to fulfill its duty to 
assist the veteran in obtaining a proper VA audiological 
examination since the March 2004 examiner did not discuss a 
notation in the appellant's service separation examination 
that indicated a diagnosis of "high frequency hearing loss" 
or address the veteran 's exposure to heavy weapon fire 
during service.  


As such, the parties opined that the examiner based her 
opinion that the veteran's current hearing loss was not 
related to service on her finding that his hearing was normal 
upon separation from service, in violation of the holding in 
Hensley v. Brown, 5 Vet. App. 155 (1993). 

In light of these omissions, the parties asserted that the 
Board should not have relied upon the March 2004 examination 
report and requested that the portion of the Board's October 
2005 decision pertaining to the issue of bilateral hearing 
loss be vacated and remanded in order for the veteran to be 
scheduled for a new VA audiological exam. 

With regard to the audiological examination, the Board 
requested the following:

The RO should afford the appellant a new VA audiological 
examination, including an audiogram and Maryland CNC 
speech recognition test, in accordance with the 
directives set forth in the February 2007 Joint Motion 
to Remand.  In doing so, the RO should request an 
opinion as to whether the appellant's currently 
diagnosed bilateral hearing loss is at least as likely 
as not etiologically related to the appellant's military 
service.  The appellant's claims folder must be made 
available to the examiner for review in conjunction with 
the examination.  The examiner should annotate his or 
her review of the claims file and discuss pertinent 
evidence within the claims file affecting his or her 
medical opinion, to include the evidence referenced on 
pages 3 and 4 of the Joint Motion to Remand (i.e., the 
diagnosis of "high frequency hearing loss" in the 
appellant's September 1970 service separation 
examination and his report of exposure to heavy weapon 
fire during service).  The examiner should provide a 
clear rationale and basis for all opinions expressed.  
If no opinion can be rendered without resorting to pure 
speculation, the examiner should explain why this is not 
possible.

In April 2008, the audiological examination was conducted.  
The examiner noted the veteran's inservice induction and 
separation evaluations which were as follows:

Induction:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
N/A
25
LEFT
5
10
15
N/A
10

Separation:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30A
30
LEFT
10
10
10
10
10

The examiner indicated that the veteran's hearing was within 
normal limits for rating purposes on separation.  

The examiner noted that the veteran was exposed to combat 
noises and heavy weapons fire during the military.  

The examiner opined that since the veteran's hearing was 
within normal limits throughout his service career, it was 
not likely that the veteran's current hearing loss was 
precipitated by military noise exposure.  Exposure to impulse 
sounds or continuous exposure can cause a temporary threshold 
shift.  This disappears in 16 to 48 hours after exposure to 
loud noise.  Impulse sounds may also damage the structure of 
the inner ear resulting in an immediate hearing loss.  
Continuous exposure to loud noises can also damage the 
structure of the hair cells resulting in hearing loss.  If 
the hearing loss does not recover completely from a temporary 
threshold shift, a permanent hearing loss exists.  Since the 
damage is done when exposed to noise, a normal audiogram 
subsequent to the noise exposure would verify the hearing had 
recovered without permanent loss.  

The Board notes that while a comprehensive opinion was 
provided, the audiologist made no reference or mention of the 
diagnosis of high frequency hearing loss, AU (bilateral), 
which was made on the separation examination.  In light of 
the foregoing, further action is necessary in this case, in 
accordance with the previous Board remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the veteran the right to 
compliance with the remand orders).

The Board notes that the Court has held that "the threshold 
for normal hearing is from 0 to 20 dB [decibels], and higher 
threshold levels indicate some degree of hearing loss."  See 
Hensley.  The Court, in Hensley, indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
veteran's service and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  An addendum should be obtained from 
the VA audiologist who conducted the 
evaluation in April 2008.  If 
unavailable, another audiologist should 
provide the addendum.  

The examiner should specifically address 
the separation examination finding that 
the veteran had high frequency hearing 
loss at separation as well as inservice 
exposure to heavy weapons fire.  The 
examiner should discuss the inservice 
finding of high frequency hearing loss 
and the inservice noise exposure in light 
of the inservice audiological findings 
and the current diagnosis of bilateral 
hearing loss.  

The examiner should opine as to whether 
the veteran's currently diagnosed 
bilateral hearing loss is at least as 
likely as not etiologically related to 
the veteran's military service.  The 
veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the addendum opinion.  
The examiner should provide a clear 
rationale and basis for all opinions 
expressed.

2.  The RO/AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

